Exhibit Subsidiaries of BNCCORP, Inc. The following is a list of all subsidiaries of the Company, including their state of incorporation or organization. Name Incorporated In BNC National Bank National Bank BNC Insurance Services, Inc. (a Subsidiary of BNC National Bank) Arizona BNC Asset Management, Inc., (a Subsidiary of BNC National Bank) North Dakota Milne/BNC Insurance Nevada, Inc. (a Subsidiary of BNC Insurance Services, Inc.) Nevada Bismarck Properties, Inc. North Dakota BNC Capital Trust I Delaware Trust BNC Statutory Trust III Delaware Trust
